Citation Nr: 0410691	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  96-41 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUE

Entitlement to an additional program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to February 
1969.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 letter of a Vocational Rehabilitation 
Specialist at the Baltimore, Maryland, RO which informed the 
veteran that his claim an additional a program of vocational 
rehabilitation training under the terms and conditions of Chapter 
31 had been denied by a counseling psychologist.  A notice of 
disagreement (NOD) was received in May 1996.  A statement of the 
case (SOC) was issued in July 1996.  A substantive appeal was 
received in September 1996.  This case was transferred to the 
Hartford, Connecticut RO.

The veteran has since moved overseas, and the jurisdiction of the 
case now rests with the RO in Washington, D.C.  In July 1998 and 
July 2002, the Board remanded the case for additional development 
of the record.

For reasons expressed below, this issue is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran when further action, on his part, is 
required.


REMAND

With regard to the veteran's request for a hearing before the 
Board, the Board must note the extensive efforts by both the Board 
and the RO to address this request, without success.  In the last 
such attempt (one of several) in May 2003, the veteran was 
informed of a hearing scheduled for October 2003.  In July 2003, 
the veteran reported that he was working in Yemen and could not 
confirm at that time that he would be able to attend the October 
2003 hearing.  He asked why the hearing had not been scheduled 
during the time period he had previously informed the Board that 
he would be in the United States (December 2002 to January 2003).   

Unfortunately, the Board must hold hearings in the order that the 
requests are received, the Board receives many requests for 
hearings, and the scheduling of an individual hearing to a 
specific timeframe is often very difficult, particularly in 
December and January.  Consequently, the Board is not always able 
to schedule a hearing on the month that a veteran may request his 
hearing to be held.  

The veteran failed to attend his October 2003 hearing.  In 
November 2003, the Board contacted the veteran and asked for 
clarification from him as to whether he wished to attend a hearing 
before the Board.  The veteran was informed that if he did not 
respond within 30 days from the date of this letter, the Board 
would assume that he did not wish to attend this hearing.  The 
veteran did not respond.  Thus, the Board will no longer postpone 
the adjudication of this case on the basis of the veteran's 
request for a hearing.  However, if the veteran returns to the 
United States, in the near future he may wish to contact the 
Board, explain his situation, and attempt to schedule a hearing 
before the Board in Washington, D.C.  Further action by the Board 
will not be undertaken.

In July 2002, the Board requested the following deployment:

The VA counseling psychologist should be asked to review the 
veteran's claim with regard to all of the pertinent law and 
regulations.  Taking into consideration all pertinent law and 
regulations and all evidence of record to include the veteran's 
recent statement indicating that he is no longer able to be 
employed as a full-time nurse, the counseling psychologist should 
address the veteran's claim with regard to the matter of an 
additional program of vocational rehabilitation.  If any action 
taken is adverse to the veteran, he and his representative should 
be furnished a Supplemental Statement of the Case that contains a 
summary of the relevant evidence and a citation and discussion of 
all of the applicable laws and regulations.  He should also be 
afforded the opportunity to respond thereto.  

In a supplemental SOC issued in August 2002, the vocational 
rehabilitation and employment officer stated that the veteran was 
employed as a full time registered nurse for more than 60 days 
consistent with his rehabilitation plan.  It was also noted that 
the veteran decided to pursue advance studies as a Nurse 
Practitioner.  No other rational for the decision was provided.

In response to the supplemental SOC, the veteran indicated that 
much information was missing from this summary and that it was 
"incomplete and incomprehensive."  The veteran indicated he could 
not respond if he did not know what is in the file and what is 
not.  

The Board must find that the August 2002 supplemental SOC does not 
meet the requirements of the July 2002 remand, a violation of the 
Court' decision in Stegall v. West, 11 Vet. App. 268, 271 (1998), 
cited by the Board within the July 2002 remand.  The supplemental 
SOC does not appear to have taken into consideration "all evidence 
of record" to include the veteran's statement indicating that he 
is no longer able to be employed as a full-time nurse. 

Further, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the provisions of 
the law, VA promulgated regulations published at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of the 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the claimant 
what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As there is 
no legal authority (to include case precedent) excluding Chapter 
31 vocational rehabilitation training determinations from VCAA 
consideration, the Board finds that the duties imposed thereby are 
applicable in this appeal. 

The Board notes that the record does not include any 
correspondence from the RO notifying the veteran of the VCAA 
notice and duty to assist provisions, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring VA to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F. 3d 1339 (Fed. Cir. 2003).  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (West 2002); see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, 
___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year VCAA 
notice period).  After providing the required notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance therewith.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim on appeal.  The supplemental 
SOC that explains the bases for the RO's denial must include 
citation to the pertinent legal authority implementing the VCAA-
i.e., 38 C.F.R. §§ 3.102 and 3.159 (2003).  

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following actions: 

1.  The RO should furnish to the veteran a letter providing 
notification of the VCAA and the duties to notify and assist 
imposed thereby, specifically as regards the claim on appeal.  The 
letter should include a summary of the evidence currently of 
record that is pertinent to the claim, and specific notice as to 
the type of evidence necessary to substantiate the claim.  

To ensure that the duty to notify the claimant what evidence will 
be obtained by whom is met, the RO's letter should include a 
request that he provide sufficient information and, if necessary, 
authorization to enable VA to obtain any outstanding medical 
records pertinent to either claim on appeal that are not currently 
of record.     

The RO should also invite the veteran to submit all pertinent 
evidence in his possession, and explain the type of evidence that 
is his ultimate responsibility to submit.  The RO's letter must 
also clearly explain to the veteran that he has a full one-year 
period for response (although VA may decide the claim within the 
one-year period).  

2.  If the veteran responds, the RO should assist him in obtaining 
any additional evidence identified by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  All records and/or responses 
received should be associated with the claims file.  If any 
records sought are not obtained, the RO should notify the veteran 
of the records that were not obtained, explain the efforts taken 
to obtain them, and describe further action to be taken.

3.  After all available records are associated with the veteran's 
claims file, or the time period for the veteran's response has 
expired, the VA counseling psychologist should be asked to review 
the veteran's claim with regard to all of the pertinent law and 
regulations.  Taking into consideration all pertinent law and 
regulations and all evidence of record to include the veteran's 
statement indicating that he is no longer able to be employed as a 
full-time nurse, the counseling psychologist should address the 
veteran's claim with regard to the matter of an additional program 
of vocational rehabilitation. 

4.  To help avoid future remand, the RO must ensure that all 
requested actions have been accomplished (to the extent possible) 
in compliance with this REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims file to ensure that any 
additional notification and development required by the VCAA has 
been accomplished.  

6.  After completing the requested actions, and any additional 
notification and/or development deemed warranted, the RO should 
readjudicate the claim on appeal in light of all pertinent 
evidence and legal authority. 

7.  If the benefit sought on appeal remains denied, the RO must 
furnish the veteran an appropriate SSOC (to include citation to 
additional legal authority considered, and all clear reasons and 
bases for the RO's determinations), and afford him the appropriate 
time period for response before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether the benefit requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





